Bruce, Ch. J.
(specially concurring). I concur in the above opinion. I am also of the belief that the original complaint was sufficient even without the amendment, and that, even when one is sought to be held for the- act of an agent, the act can be alleged as the act of the *529principal. Phillips, Code PI. § 378; Hoosac Min. & Mill. Co. v. Donat, 10 Colo. 529, 16 Pac. 157; Weide v. Porter, 22 Minn. 429; Burnham v. Milwaukee, 69 Wis. 379, 34 N. W. 389; McNees v. Missouri P. E. Co. 22 Mo. App. 224; 2 C. J. 904. . •